          Case 1:18-cv-09163-JPO Document 19 Filed 12/19/18 Page 1 of 3




                                                      December 19, 2018

Via ECF
The Honorable J. Paul Oetken
United States District Judge for the
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Camilo v. Parillia Latina Restaurant, Inc., et al.
               Docket No.: 18-cv-9163 (JPO)(KHP)

Dear Judge Oetken:

        This firm represents Named Plaintiffs, Aura Camilo and Carlos Mejia, and Opt-in Plaintiff,
David Galan Baptista (together as “Plaintiffs”), in the above-referenced action involving wage
violations under the Fair Labor Standards Act (“FLSA”) and the New York Labor Law against
their former employers, Parrilla Latina Restaurant, Inc., and 2501 Webster Corp. (“Webster”), and
Ysidro Ramirez, individually, and Tomasa Izaquirre, individually, (together as “Defendants”). We
write now pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 4(d)(2) seeking costs
and attorneys’ fees for Defendant Izaquirre’s failure to waive service, necessitating Plaintiffs to
serve process, as well as her failure to reimburse Plaintiffs for the costs of service, necessitating
Plaintiffs to prepare this motion.

        On October 17, 2018, Plaintiffs sent a Notice of a Lawsuit and Request to Waive Service
of a Summons form, and a Waiver of the Service of Summons form (together as “Waivers”), to all
Defendants, including Defendant Izaquirre, which are attached hereto as Exhibit A and Exhibit
B, respectively. Subsequently, an attorney for Webster and Izaquirre, Paul Solda, Esq., contacted
this firm and represented to the undersigned that both of his clients received the Waivers and that
he would be filing a Notice of Appearance on both of his clients’ behalf, which he did file on
November 6, 2018. See Dkt. No. 10. Mr. Solda additionally requested more time to Answer or
otherwise move with respect to the Complaint, which Plaintiffs agreed to, and Mr. Solda filed a
stipulation that the Court so-Ordered on November 20, 2018. See Dkt. No. 12.
          Case 1:18-cv-09163-JPO Document 19 Filed 12/19/18 Page 2 of 3



         As is squarely relevant now, Mr. Solda also represented during the same telephone
conversation that while he would return the executed Waiver on behalf of Webster, he would not
return the Waiver on behalf of Izaquirre. On November 16, 2018, on the Waiver-return deadline,
Plaintiffs’ counsel followed up with Mr. Solda by email providing him with law on the
ramifications of when a defendant to a federal lawsuit fails to waive pursuant to Fed. R. Civ. P.
4(d)(2), and again requested that Mr. Solda return the signed waiver form on behalf of his client,
Defendant Izaquirre, obviating the costs for service. Mr. Solda responded on the same date,
reiterating that he will “waive service only on behalf of defendant corp.” A copy of that November
16, 2018 email exchange is attached hereto as Exhibit C. On November 30, 2018, Plaintiffs’
counsel tried one last time by email to obtain the Waiver from Defendant Izaquirre, to which Mr.
Solda responded that he has stated his position “several times now,” and additionally opined that
“any attorney who would blithely execute such a waiver on a party to which frivolous claims have
been asserted – is not worth his salt.” A copy of that November 30, 2018 email exchange is
attached hereto as Exhibit D.

        Accordingly, left with no other option, on December 5, 2018, Plaintiffs effectuated service
upon Defendant Izaquirre, and filed the affidavit of service on December 12, 2018. See Dkt. No.
15. On December 18, 2018, Mr. Solda filed an Answer on behalf of Defendant Izaquirre. See Dkt.
No. 18. Based on Defendant Izaquirre’s failure to waive service in compliance with Fed. R. Civ.
P. 4(d)(2), Plaintiffs incurred an unnecessary cost of $78.00 to serve Defendant Izaquirre at her
residence in Hartsdale, New York. A copy of the invoice is attached hereto as Exhibit E.

        Under Fed. R. Civ. P. 4(d)(2), “[w]here a plaintiff provides notice and a request for waiver
as required under Rule 4(d)(2), and a defendant located within the United States fails to comply
with the request for waiver, ‘the court shall impose the costs subsequently incurred in effectuating
service on the defendant unless good cause for the failure is shown.’” Memory Film Productions
v. Makara, 2007 WL 9719093, at *1 (S.D.N.Y. Nov. 8, 2007) (quoting Fed. R. Civ. P. 4(d)(2)).
Indeed, this Court has emphasized that when a defendant located in the United States fails, without
good cause, to sign and return a waiver of service requested by a plaintiff located within the United
States, the court must impose on the defendant: (a) the expenses later incurred in making service;
and (b) the reasonable expenses, including attorney’s fees, of any motion required to collect those
service expenses.” Biro v. Nast, 2012 WL 3262770, at *15 (S.D.N.Y. Aug. 10, 2012) (Oetken, J.)

       Courts have recognized that the Advisory Committee Notes to the 1993 Amendments
enacting Fed. R. Civ. P. 4(d) “make it manifest that ‘it is not a good cause for failure to waive
service that the claim is unjust.’” Morales v. SI Diamond Tech., Inc., 1999 WL 144469, at *2
(S.D.N.Y. Mar. 17, 1999). Additionally, “[t]he official ‘Waiver of Service of Summons’ form
promulgated pursuant to Fed. R. Civ. P. 84 similarly instructs that ‘it is not good cause for a failure
to waive service that a party believes that the complaint is unfounded.’” Id. (citing Fed. R. Civ. P.
Appendix of Forms; Form 1B); accord Double “S” Truck Line, Inc., 171 F.R.D. 251, 253 (D.


                                                  2
          Case 1:18-cv-09163-JPO Document 19 Filed 12/19/18 Page 3 of 3



Minn. 1997) (explaining that “the commentary to Rule 4(d) makes it abundantly clear that a
defendant’s duty to avoid unnecessary costs of service is not related to the merits of the underlying
case”). In Morales, the court found that “[d]efendants’ steadfast refusal to comply with plaintiff’s
properly issued notice of waiver, for no reason other than a belief that the complaint lacks merit
and a desire to increase plaintiff’s costs not only falls short of good cause, it violates each
defendant’s express duty under the Rule to ‘avoid unnecessary costs of serving the summons.’”
1999 WL 1444469, at *4 (citing Fed. R. Civ. P. 4(d)(2)). The Morales court also held that
“attorneys’ fees incurred in attempting to effect service, and in connection with the filing of this
motion . . . are clearly recoverable.” Id. (citing Fed. R. Civ. P. 4(d)(5)).

        In the present matter, Defendant Izaquirre resides in New York, and unquestionably
received the Waiver as confirmed by his counsel, Mr. Solda, who has appeared in this matter on
Izaquirre’s behalf. Additionally, the only reason that Mr. Solda provided for failing to waive
service and for requiring that personal service be effectuated upon his client is that “any attorney
who would blithely execute such a waiver on a party to which frivolous claims have been asserted
– is not worth his salt.” See Exhibit D. But as mentioned in the prior paragraph, this rational for
driving up unnecessary costs for service has been expressly found to violate the Federal Rules and
to be insufficient for the purposes of showing good cause. Indeed, Plaintiffs’ counsel made
multiple efforts to provide the applicable case law to Izaquirre’s counsel through emails, but Mr.
Solda obstinately ignored the rule based upon his own opinion of the merits of the claims asserted
against his client. Therefore, Plaintiffs respectfully request the Court order Defendant Izaquirre to
reimburse Plaintiffs for the cost of effectuating service upon her, in the amount of $78.00, as well
as the attorneys’ fees incurred for having to make this request. As to the latter request, as it stands
now, Plaintiffs request compensation for one hour of my time, billed at $295 per hour, and for
eighteen minutes of time spent by Alexander T. Coleman, the partner supervising my work on this
case who reviewed this letter before filing it, at the rate of $350 per hour, for a total of $400 in
attorney time. Courts routinely approve of these rates in similar matters. See Vivaldo v. United
Talmudical Academy of Kiryas Joel, Inc., 14-cv-2636-GWG, Dkt. No. 128 (Feb. 9, 2018)
(approving rates of $400.00 per hour for Michael J. Borrelli, $350.00 per hour for Alexander T.
Coleman, $295.00 per hour for Jeffrey R. Maguire, and $90.00 per hour for the Firm’s paralegals);
Davis et al. v. Uptown Communications & Electric, Inc. et al., 16-cv-3990-LB, Dkt. No. 105
(E.D.N.Y. Nov. 15, 2017) (approving same rates).

       We thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,

                                                       ___________________
                                                       Jeffrey R. Maguire, Esq.
                                                            For the Firm
To:    Defendants’ Counsel (via ECF)

                                                  3
